DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 22 February 2021, regarding the Dianax S.R.L. application.

Claims 1-11 and 13-17 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Iannone, et al. (WO 2015/040009 A1; hereinafter, “Iannone”).

Regarding claim 1, Iannone discloses a lab-on-chip type diagnostic device (Title; which reads on the instantly claimed, “[a] microfluidic device”).
30; p. 12, lines 17-21; which reads on “a capillary insertion duct”, the remainder of the limitation being the intended use of the capillary insertion duct) and an electrophoresis chamber (5) containing an electrophoretic gel (p. 15, lines 1-5; which reads on “an electrophoresis chamber, containing an electrophoretic material stationary phase”).
Iannone teaches a capillary connect between said main capillary duct and said electrophoresis chamber (Figure 1; which reads upon the recited, “said electrophoresis chamber being in capillary connection with said capillary insertion duct along an insertion section of said capillary insertion duct”).
Further, Iannone teaches electrodes (56, 57) that can move the sample into the gel within the electrophoresis chamber, by way of an electrically generated fields across said electrodes (p. 11, lines 20-25; reading upon the instantly claimed, “a pair of insertion electrodes arranged across said insertion section”; the remainder of the limitation being the intended use of the pair of insertion electrodes).
Iannone additionally teaches the device incorporates a capillary pump (53), which is in fluidic connection with the taught main capillary duct (Figure 14; which reads on “a microfluidic pump, in capillary connection with said capillary insertion duct”; the remainder of the limitation being the intended use of the microfluidic pump).
Iannone teaches the electrophoresis chamber also comprises a set of electrodes (58, 59; Abstract; which read upon, “said electrophoresis chamber comprising a pair of electrophoresis electrodes”; the remainder of the limitation being the intended use of the electrophoresis chamber).
In addition, Iannone discloses the lab-on-chip type diagnostic device comprises a second capillary duct (50, i.e. a structure corresponding to the claimed “capillary extraction duct”), wherein said second capillary duct is in capillary connection with said electrophoresis chamber (Figure 14) and, further teaches said second capillary duct (50) extends longitudinally and comprises at least one longitudinal portion (51, i.e., a structure corresponding to the claimed “extraction section”) (p. 9, lines 10-15; which reads on the recited, “a capillary extraction duct . . . said capillary extraction duct having an extraction section defined by a longitudinal portion of the extraction duct”).  Iannone shows that the main capillary duct (30) and the second capillary duct (50) are substantially parallel to one another (Figure 1; which reads on “said extraction section in capillary connection with the electrophoresis chamber and arranged substantially parallel to the insertion section ”; the remainder of the limitation being the intended use of the capillary extraction duct).
Iannone teaches a reaction chamber (6), which is capillary connected to the taught second capillary duct (p. 9, lines 9-15; which reads on the claimed, “a detection chamber, in capillary connection with said capillary extraction duct”; the remainder of the limitation being the intended use of the detection chamber).
And, Iannone teaches a pair of electrodes (560, 570) arranged in axial alignment with said second capillary duct (p. 12, lines 26-28; which reads on “a pair of extraction electrodes arranged across said extraction section”; the 

Regarding claim 3, Iannone teaches the electrode pairs corresponding to the claimed insertion electrodes (56/57) and the claimed extraction electrodes (560/570) are at right angles to the pair of electrode corresponding to the claimed electrophoresis electrode (58/59) (see Figure 14).

Regarding claim 4, Iannone teaches electrodes (58/59) on opposite sides of the electrophoresis chamber (see Figure 14).

Regarding claims 5 and 7, Iannone teaches the electrodes in contact with the electrophoretic gel (see Figure 1).

Regarding claim 6, Iannone teach the electrode pairs corresponding to the insertion electrode and extraction electrodes are arranged above and below their respective ducts (see Figure 14).

Regarding claim 8, Iannone teaches the electrode pair corresponding to the claimed extraction electrodes (560/570) are arranged across the electrophoresis chamber (see Figure 14), such that they are in contact with the electrophoretic gel within  the electrophoresis chamber and the target as it passes into the second main capillary.

Claim 9 only recites the intend use of the claimed device.  As Iannone teaches all the structure of the claimed device, one can reasonably assume the device taught by Iannone is capable of performing the recited functionality, as no further structural element is claimed which performs the claimed calibration.

Regarding claim 11, Iannone teaches the main capillary duct inlet side is configured to be in contact with a stabilization chamber (3), which contains all components necessary in order to prevent side effects, such as pH aberrations, coagulation of the blood or unwanted precipitations, which would render the testing impossible (p. 6, lines 24-30).

Regarding claim 16, Iannone teaches a diagnostic device, particularly of the lab-on-chip type (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iannone in view of Kaplan, et al. (US 2002/0124879 A1; hereinafter, “Kaplan”).

Regarding claim 2, Iannone discloses the device as recited in claim 1, as outlined above.  Iannone additionally teaches said device comprises a valve (e.g., 55).
However, Iannone does not explicitly teach said valve is a single-use valve.
Kaplan discloses a fluidic device for controllably moving fluid (Abstract), wherein is taught valves within the fluid system may be “one shot” type valves that are controllably opened once only ([0166]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the “one shot” 

Regarding claim 10, the combined teachings of Iannone and Kaplan applied to claim 2 above, provides the obviousness rationale for inclusion of a single-use valve.  It would be prima facie obvious that fluid in the taught system would flow in a particular pattern: into device via stabilization chamber (3), into the main capillary duct (30), through the lateral capillary ducts (40/400/401/402), into and across the electrophoresis chamber (5), through the second capillary duct (50) and into the reaction chamber (6).  Therefore, a single use valve within this system would inherently be designed so as to allow fluid to flow along this flow path.

Regarding claim 13, Iannone teaches an electric field generated across an electrode pair (56a/57) which inserts the sample into the electrophoresis chamber (Figure 13); an electric field across another electrode pair (58/59) which causes the sample to travel through the electrophoresis gel, affecting separation (Figure 1); and an electric field can be generated across a third electrode pair (560/570) to cause the sample into the second capillary duct (Figure 14).
At the time of the filing of the present application, it would have been obvious to energized only a pair of electrodes at a time, dependent upon where 

Regarding claim 14, Iannone does not teach a particular voltage applied to affect the electric fields generated at any of the taught electrodes.  However, one of ordinary skill in the art would recognize that the magnitude of voltage directly effects the speed at which electrophoretic movement occurs.  Therefore, it would be prima facie obvious to perform routine experimentation to optimize the voltage which to use when operating the taught device, including values under 10 V (MPEP §2144.05 (II)(A).

Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iannone in view of a US Patent to Demorest, et al. (US 5,264,101; hereinafter, “Demorest”).

Regarding claim 15 and 17, Iannone teaches the limitations of claims 1 and 12, as outlined above.
Iannone does not explicitly teach the applied voltage at the insertion electrode and/or electrophoretic electrodes is a pulsed voltage.
However, Demorest discloses a method of electrophoresis separation through a polymer gel filled capillary (Col. 3, line 64 – Col. 4, line 18), wherein is taught the use of a high voltage supply that may either provide a constant DC voltage across electrodes, or output a square wave pulse (as claimed in instant 
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized a high voltage power supply that can output a square wave pulse, as taught by Demorest, for applying the electric fields as taught by Iannone because the pulse-voltage field can selectively enhance separation particular for nucleic acid fragments (Demorest, Col. 17, line 65- Col. 18, line 5).

Response to Arguments
Applicant’s arguments, with respect to the previous claim objections and rejections under 35 USC 112, have been fully considered and are persuasive.  The previous objections and said rejections have been withdrawn. 

Applicant's arguments filed regarding the rejections of the claims in view of the prior art have been fully considered but they are not persuasive.  Applicant has asserted that the new amended language in instant claim 1 is not taught by the Iannone reference, specifically that Iannone does not disclose the capillary extraction duct having an extraction section defined by a longitudinal portion of the capillary extraction duct, nor that the extraction section is arranged substantially parallel to the insertion section.
However, both of these limitations can be found as disclosed within the Iannone reference.  The taught longitudinal portion of the second capillary duct 51, shown in Figure 10) corresponds to the claimed extraction section defined by a longitudinal portion of the capillary extraction duct, which defined as the second capillary duct.  Additionally, as can be clearly seen in reference to Figure 1 of Iannone, the main capillary duct (30) and second capillary duct (50) are placed in a parallel arrangement.  Therefore, the argument that the instant claims are in form for allowance is not persuasive.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html

https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
3 March 2021